Citation Nr: 1620073	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-32 744	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include cardiomyopathy, to include as secondary to service-connected delusional disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1983 to June 1996.  His decorations include the Southwest Asia Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  After the decision was entered, the case was transferred to the jurisdiction of the RO in St. Petersburg, Florida.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the St. Petersburg RO.  A transcript of that hearing has been associated with the record.

In September 2014, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this matter is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has not been expressly notified of the information and evidence necessary to substantiate his claim for service connection for a heart disorder on a direct basis.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Nor has he been notified of the manner in which disability ratings and effective dates are assigned in the context of the present claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This should be corrected.

The record on appeal contains summary information with respect to the Veteran's inpatient psychiatric care during service, from January to March 1996.  However, it does not contain the complete clinical records associated with that care.  Because such records, historically, have sometimes been stored separately from service treatment records, and because they could contain information bearing on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran has reported receiving all relevant care at the VA Medical Center (VAMC) in Bay Pines, Florida.  Although the record contains a large number of treatment reports from that facility, dated as early as October 1996, there are significant gaps in the record.  There are no clinical reports of record dated between April 1998 and June 2006, for example.  Nor are there any reports from that facility dated between March 2007 and September 2008, between July 2009 and December 2009, between January 2010 and February 2011, or after December 24, 2015.  This needs to be investigated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

When this case was remanded in September 2014, the Board asked the AOJ, among other things, to have the Veteran examined for purposes of obtaining an opinion as to the likelihood that the Veteran had a current disability of the heart, to include cardiomyopathy, that was related to service or a service-connected disability.  In doing so, the examiner was to consider and discuss the Veteran's reports of in-service chest pain and provide a complete rationale for the opinion(s) rendered.

Unfortunately, the development sought has not been fully completed.  The record reflects that the Veteran was examined in November 2015, as requested in the remand, and that an unfavorable opinion was obtained.  However, although the record contains evidence of other cardiac disorders, such as cardiomyopathy, the examiner confined his opinion to the likely etiology of the Veteran's atrial fibrillation/flutter alone.  The examiner also did not consider and discuss the Veteran's reports of in-service chest pain, as requested in the remand, and did not discuss other facts at least facially relevant to the matter, including, for example, the fact that the Veteran exhibited elevated blood pressure and triglycerides during service, and that he took Risperidone for treatment of his delusional disorder (which another care provider has since noted can cause tachyarrhythmias).  As such, a new examination is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a notice letter advising them of the evidence and information necessary to substantiate a claim for service connection for a heart disorder on a direct basis, and informing them of the manner in which disability ratings and effective dates are assigned.  They should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  Request from all appropriate source(s) a complete copy of any clinical records associated with the Veteran's inpatient psychiatric care during service, from January to March 1996.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Take action to ensure that all relevant records of the Veteran's treatment (particularly at the VAMC in Bay Pines, Florida) are associated with the record, to particularly include any such records dated between April 1998 and June 2006, between March 2007 and September 2008, between July 2009 and December 2009, between January 2010 and February 2011, and after December 24, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA heart disorders examination by a physician.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should identify any heart disabilities the Veteran has had at any time since July 2006 (when he filed his claim for service connection), to include any cardiomyopathy.  Then, with respect to each such disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability had its onset in, or is otherwise attributable to, the Veteran's period of active service.

In so doing, the examiner should discuss the medical significance, if any, of the fact that the Veteran intermittently exhibited elevated blood pressure readings during service (in October 1986 (150/100), September 1988 (140/94), and January 1996 (156/90, 165/91, 165/91, and 192/87)).  The examiner should also discuss the medical significance of the fact that the Veteran exhibited elevated triglycerides during service (in March 1988 and January 1996); that he was found on two occasions to exhibit sinus bradycardia with sinus arrhythmia on electrocardiogram (in March 1988 and May 1996); that he reported having chest pain in January 1996; and that he was prescribed Risperidone during service for treatment of his delusional disorder (which another care provider has since noted can cause tachyarrhythmias).

If it is the examiner's opinion that it is unlikely that an identified heart disability had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion as to whether it is at least as likely as not that such disability has been caused or aggravated by the Veteran's service-connected delusional disorder, to include medication therefor.

In so doing, the examiner should discuss the medical significance, if any, of the fact that the Veteran was prescribed Risperidone after service for treatment of his service-connected delusional disorder (which, as noted previously, another care provider has since indicated can cause tachyarrhythmias).  See, e.g., VA treatment records dated in December 2006 and February 2007.  The examiner should also discuss the medical significance of statements in the record from care providers to the effect that the Veteran's delusional disorder makes medication therapy for his cardiac condition(s) difficult.  See, e.g., VA treatment records dated in February 2011 and July 2011).

A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

